Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 26, 2020

The Court of Appeals hereby passes the following order:

A20D0329 & A20A1548. ARTHUR E. FERDINAND, FULTON COUNTY TAX
    COMMISSIONER v. FULTON COUNTY, GEORGIA.

      Arthur E. Ferdinand, Fulton County Tax Commissioner and petitioner in the
declaratory judgment/mandamus proceeding below, has filed both an application for
discretionary appeal and a notice of appeal from the superior court’s order granting
summary judgment to Respondent Fulton County. The case concerns a dispute
between the Tax Commissioner and the County as to whether certain employees are
covered by the County’s Civil Service Act and Merit System as amended in 2013.
Appellate jurisdiction appears to lie in the Supreme Court.
      In a 2007 opinion, the Supreme Court addressed the same question under an
older version of the Act. See Ferdinand v. Fulton County, 281 Ga. 643 (641 SE2d
787) (2007). In its opinion, the Court observed that, to decide the case, it had
analyzed “the legislative and constitutional provisions that created the Fulton County
civil service system.” Id. at 644 (1) n.1. It appears that resolution of the current
litigation will likewise require an analysis of both legislative provisions, including
the 2013 Act, and constitutional provisions.
      The Supreme Court “has exclusive jurisdiction over all cases involving
construction of the Constitution of the State of Georgia and of the United States . . . .”
Atlanta Independent School System v. Lane, 266 Ga. 657, 657 (1) (469 SE2d 22)
(1996) (citing Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1)). In addition, the
Supreme Court has the ultimate responsibility for determining appellate jurisdiction.
See Saxton v. Coastal Dialysis & Med. Clinic, Inc., 267 Ga. 177, 178 (476 SE2d 587)
(1996). Accordingly, this application and direct appeal are hereby TRANSFERRED
to the Supreme Court for disposition.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/26/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.